724 S.E.2d 536 (2012)
STATE of North Carolina
v.
George W. BALDWIN.
No. 47P02-14.
Supreme Court of North Carolina.
April 12, 2012.
George W. Baldwin, for Baldwin, George W.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.
Robert F. Johnson, District Attorney, for State of N.C.


*537 ORDER

Upon consideration of the petition filed by Defendant on the 12th of March 2012 in this matter for a writ of certiorari to review the order of the Superior Court, Alamance County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 12th of April 2012."